CDN.$370,000,000 REVOLVING CREDIT FACILITIES AMENDED AND RESTATED CREDIT AGREEMENT BETWEEN BAYTEX ENERGY LTD. as Borrower AND THE TORONTO-DOMINION BANK, BNP PARIBAS (CANADA),UNION BANK OF CALIFORNIA, N.A., CANADA BRANCH, NATIONAL BANK OF CANADA, ROYAL BANK OF CANADA, THE BANK OF NOVA SCOTIA, SOCIÉTÉ GÉNÉRALE (CANADA BRANCH), FORTIS CAPITAL (CANADA) LTD. and such other persons as become parties hereto as lenders, as Lenders AND THE TORONTO-DOMINION BANK as Agent of the Lenders MADE AS OF JULY9, AS AMENDED AND RESTATED AS OF SEPTEMBER3, 2003, AS FURTHER AMENDED AND RESTATED AS OF JUNE 9, 2006 AND AS FURTHER AMENDED AND RESTATED AS OF NOVEMBER 29, 2007 TD Securities as Lead Arranger and Book Manager The Toronto-Dominion Bank as Administration Agent TABLE OF CONTENTS CREDIT AGREEMENT Article 1 - INTERPRETATION[2] 1.1Definitions[2] 1.2Headings; Articles and Sections[2] 1.3Number; persons; including[36] 1.4Accounting Principles[37] 1.5References to Agreements and Enactments[37] 1.6Per Annum Calculations[37] 1.7References to Baytex Trust[37] 1.8Schedules[37] 1.9Amendment and Restatement[38 Article 2 - THE CREDIT FACILITIES[38] 2.1The Credit Facilities[39] 2.2Types of Availments; Overdraft Loans[39] 2.3Purpose[39] 2.4Availability and Nature of the Credit Facilities[39] 2.5Minimum Drawdowns[40] 2.6Libor Loan Availability[41] 2.7Notice Periods for Drawdowns, Conversions and Rollovers[41] 2.8Conversion Option[41] 2.9Libor Loan Rollovers; Selection of Libor Interest Periods[42] 2.10Rollovers and Conversions not Repayments[43] 2.11Agent’s Obligations with Respect to Canadian Prime Rate Loans, U.S. Base Rate Loans and Libor Loans[43] 2.12Lenders’ and Agent’s Obligations with Respect to Canadian Prime Rate Loans, U.S. Base Rate Loans and Libor Loans[43] 2.13Irrevocability[43] 2.14Optional Cancellation or Reduction of Credit Facilities[44] 2.15Optional Repayment of Credit Facilities[44] 2.16Mandatory Repayment of Credit Facilities[44] 2.17Additional Repayment Terms[45] 2.18Currency Excess[47] 2.19Hedging with Lenders and Hedging Affiliates[48] 2.20Extension of Syndicated Facility Maturity Date[48] 2.21Extension of Operating Facility Maturity Date[51] 2.22Hostile Acquisitions[52] 2.23Determinations of the Borrowing Base[53] Article 3 - CONDITIONS PRECEDENT TO DRAWDOWNS[54] 3.1Conditions for Drawdowns[54] 3.2Conditions Precedent to Amendment and Restatement[55] 3.3Waiver[56] Article 4 - EVIDENCE OF DRAWDOWNS[56] 4.1Account of Record[56] Article 5 - PAYMENTS OF INTEREST AND FEES[56] 5.1Interest on Canadian Prime Rate Loans[56] 5.2Interest on U.S. Base Rate Loans[57] 5.3Interest on Libor Loans[57] 5.4Interest Act(Canada)[57] 5.5Nominal Rates; No Deemed Reinvestment[57] 5.6Standby Fees[58] 5.7Agent’s Fees[58] 5.8Interest on Overdue Amounts[58] 5.9Waiver[58] 5.10Maximum Rate Permitted by Law[59] Article 6 -
